Childcare (debate)
The next item is the Council and Commission statement on childcare.
Mr President, Commissioner, honourable Members, the guiding and overarching principle of our Presidency's programme in social policy is 'seizing demographic change as an opportunity and promoting equal opportunities for all at work and in society', for demographic change is a fact, and something of fundamental relevance to all the Member States of the EU.
We can, however, reverse this demographic trend by working towards the right conditions under which people can actually have the number of children that they want, but one essential condition for people to be able to earn a living is the compatibility of family and work.
The return to work after taking a break to have a family must be facilitated just as much as parallel working and childrearing for both parents, for it has been shown by a European comparative study that countries with a well-developed range of childcare options have overall a higher percentage of women going out to work, particularly where those women are the mothers of more than one child in need of care.
There is also a particularly low birth rate where relatively few women go out to work, while highly-qualified women delay starting a family for a long time or do without children altogether. Whilst the average hours worked by men increases in line with the number of children they have, women who are also mothers reduce the number of hours they work, and that is why we, at Member State level, must endeavour to arrange things so that equality for women and men at work may improve and to get the conditions for them right.
It is because there is such a great need for action in this area that the German Presidency is the first since 2002 to make childcare one of its priorities, and one important step towards the improved provision of childcare places was taken as long ago as 2002, when the Heads of State and Government, at the Barcelona European Council, resolved that the Member States would have to achieve a minimum provision level by 2010, with childcare available for at least 90% of children between the age of three and the age at which they are required to begin school, and for at least one-third of all children under the age of three years. This target was, in 2003, incorporated into the European Employment Strategy and reiterated in the Integrated Guidelines for Growth and Employment (2005-2008).
There are countries in which these quotas for provision have already been exceeded, in some cases by a considerable degree; for example, some seven Member States have achieved or exceeded the 33% quota set for childcare services for children under the age of three years, and it is already apparent not only that the other states are lagging behind, but also that the level of provision in some of them is blatantly low. The same can be said for the proportion of Member States that exceed or fail to meet the Barcelona target of 90% for children between three and school entry age.
What that means is that many Member States have to make much more of an effort in order to achieve the targets set at Barcelona. The 2006/2007 Joint Employment Report, which the Council adopted on 22 February - just a few weeks ago - enlarges on this point and is unambiguously critical of the slow progress where childcare is concerned. The lack of progress being made in child care could well have adverse effects on the attempts to raise the average percentage of women in work in the EU to at least 60%, which is another shared goal under the European Employment Strategy.
This means that it is of the utmost importance that the European Council on 8/9 March confirmed the European Alliance for Families, which will inject renewed impetus into the achievement of the agreed goals for childcare and women in the workplace, and will also be the subject of discussion at the EPSCO Council on 30 May of this year.
The European Alliance for Families helps to improve family-friendly living conditions in the European Union, and will create a platform for the exchange of opinions and information between the Member States. It is closely involved with the actual enforcement of equality, for improved balance of work and family life helps to improve equality of opportunity in the world of work.
It has also been demonstrated that, if we are consistent in going down the road of improving conditions for young parents, of developing childcare and early-years education, of developing - hand in hand with the business sector - systematically family-friendly work structures, then we will be having a positive effect on the 2020-2030 period, the very period that is set to be particularly problematic in economic and demographic terms.
The issue of work/family compatibility presents challenges, however, not only to the state, but also to businesses. Children are our future; they are the workers, the consumers and the parents of tomorrow. Consideration of family concerns must become part of entrepreneurial strategy and of business culture; flexible working hours and models of part-time working - for both mothers and fathers - must become standard everywhere, and in this respect it would be helpful if it were to dawn on businesses that consideration of family concerns pays off in business terms, for mothers and fathers cannot give themselves completely to their work unless they know that their children are being looked after properly during the day.
Family-friendly attitudes at work also benefit the state and the social security agencies, for the more mothers and fathers are enabled to go out and earn money, the more taxes and social security contributions get paid.
I am keen, though, despite all this talk about the state and the economy, not to lose sight of the children, on whose well-being Europe ought to focus. Children need high-quality facilities in order to learn cognitive and social skills. Good and stimulating daycare for children is an important, necessary and valuable supplement to their upbringing in the family context, and that is what parents want. We must not be content with 'care lite'.
Another reason why it is so important is that, in many states, the reality of the situation is that not all children's interests are best fostered within the family, and that many children are growing up without siblings. Such children find in the crèche and the daycare provider a safe place, stable relationships and encouragement from various quarters to learn language and other skills. Studies all around the world have shown that children benefit from being supported and taught in a daycare facility or by a daytime carer.
I am sure that we will, with your support, benefit from new impetus in the areas I have named and that we have set in motion an important debate in the European Union.
Mr President, honourable Members, five years have passed since the European Council set targets for pre-school childcare availability in the context of the European Employment Strategy. In March 2002, the European Council of Barcelona agreed that Member States should strive to provide childcare by 2010 to at least 90% of all children between three years old and the mandatory age for starting school, and at least 33% of all children under three years of age, in an effort to remove disincentives to female labour participation.
The European Council reiterated the need to achieve these targets in the European Pact for Gender Equality adopted in March 2006. These targets are a long way from being met, however. The provision of affordable, accessible and quality childcare is vital if Europe is to meet its agendas of growth, employment and gender equality. Childcare is needed to unleash the productive potential of the European workforce. It allows women and men with young children to enter and stay in paid employment, while improving their quality of life. It eliminates a major constraint that restricts the free choice of individuals to reconcile their professional and private lives. It also offers children an excellent start in life.
Accessible, high-quality childcare is a vital prerequisite to achieving genuine gender equality. Women continue to carry most of the responsibility for the care of children. At the same time, women are affected by the gender gaps that persist in employment, unemployment and pay. The provision of decent and widely accessible childcare contributes to the economic independence of women. It also gives single parents, most of whom are women, the opportunity to improve their living conditions. Childcare also contributes to addressing the demographic challenge of a falling birth rate, by supporting the individual choices of women and men, including decisions on the number of children they wish to have. If affordable, accessible and quality childcare is provided, having more children will not hinder labour market participation.
The Commission is committed to supporting the achievement of the Barcelona goals. In last year's roadmap for achieving equality between women and men in 2006-2010, the Commission committed itself to supporting the achievement of the Barcelona targets on childcare and the development of other care facilities through the Structural Funds and the exchange of good practice. The current rules for the Structural Funds already allowed for this use. In this context, the Commission pointed out that services and structures are adapting too slowly to a situation where both women and men work and where women continue to be regarded as the main carers of children and other dependants.
The implementation of the Barcelona targets is monitored in the framework of the Lisbon agenda for growth and jobs. The Annual Progress Report in December noted that while there has been some progress in Member States to develop childcare facilities, progress towards the Barcelona targets remains slow. The Commission has therefore invited Member States to focus in 2007 on 'increasing the availability and affordability of quality childcare in line with their own national targets'.
In the Annual report on gender equality for 2006 published last month, the Commission pointed out that Member States should step up their efforts to meet the Barcelona targets and support the development of care for older and disabled persons. It also underlined the qualitative aspect of childcare and the fact that families and parents working on a full-time basis require appropriate opening hours and flexible access.
The Commission welcomes the establishment of an Alliance for Families, which was announced in the conclusions of the European Council. The 'Alliance for Families' will serve as a platform for the exchange of views and knowledge on family-friendly policies as well as of best practices between Member States. The Commission also invited Member States to make full use of the potential offered by the Cohesion Policy to support the promotion of equality between women and men, including improving access to affordable childcare, through programmes cofinanced by the Structural Funds.
The Commission believes that childcare should be viewed as an essential part of a comprehensive approach to reconciling work and private life. Men should be encouraged to take an equal share of family responsibilities, in particular through incentives to take leave entitlements and by developing innovative and adaptable work patterns. The need for care services for school-age children and other dependant persons should also be addressed. I am pleased to announce today that I intend to submit, in 2008, a Communication on Childcare in which I will make concrete proposals to increase the availability, quality and affordability of childcare. We believe that this will be an important stimulus to Member States to meet the Barcelona targets.
Mr President, I welcome the commitment made by the Commission and the Council to do more to reconcile people's family and professional lives and to increase the provision of affordable childcare.
However, I cannot hide my disappointment regarding the very mixed results obtained in the wake of the 2002 Barcelona Council. As the study by your Directorate-General for Employment concluded in September 2005, the insufficient number of affordable childcare structures represents not only a barrier to the economic and social integration of economically-disadvantaged families, but also, and above all, a major obstacle to the equal participation of women and men in the labour market and to the balanced division of tasks between women and men in family life.
It emerges from a very large number of studies that Europeans cannot have children, as they would like, or have as many children as they would like. Furthermore, given the way in which the needs and demands of the labour market have developed, the Member States should work towards establishing more flexible and more diverse childcare services so as to broaden the range of choices and to respond to the specific preferences, needs and circumstances of parents and families. There are people who wish to care for their children themselves; we cannot let these people down or penalise them since they are helping to maintain the social cohesion of the family unit.
As for those men and women who care for dependents on a permanent or temporary basis, they should receive a recognised status granting them, among other things, social security and pension rights, and, just like those who are gainfully employed, they should be able to benefit from lifelong learning so that they can fulfil the demands of the job market.
on behalf of the PSE Group. - (SV) Mr President, Mr President-in-Office of the Council, Commissioner, as has just been said, we have ambitious targets from the Barcelona Summit when it comes to the development of childcare. A number of countries have achieved these already. Other countries are still a fair way from doing so, which is an unsatisfactory state of affairs. Why is child care important, then? It is important for families with a view to their being able to combine family life and working life. It is important in terms of gender equality because it has traditionally been women who have had to accept responsibility for childcare and so have not entered the labour market. It is important for children to have access to high-quality childcare as an important stage in their progress towards, for example, school and the adult world.
It is also important for employment and growth as, if we look at those countries that have made good progress in developing childcare, they also have high levels of employment, including women's employment, and thus higher growth too. Looking at demographic development, we see the need to have women - indeed, everyone - in the labour market.
The method we have is that of best practice. Many of the decisions are taken in the Member States, at local and regional levels. I have to say, however, how satisfactory it is that the debate has now been extended. I am following, for example, the debate in Germany, which is extremely lively in a way that it has not been in the past. It is important to have this ongoing debate in our Member States and for us to see the need for child care so that this development might get under way.
I wish to thank the German Presidency for having invited me, in my capacity as draftsman of the Committee on the Environment, Public Health and Food Safety, to the informal meeting taking place in May, when these issues are to be discussed. I am pleased to accept the invitation. We hope that we can make some headway in developing child care, for the sake not only of children and families but also of employment.
on behalf of the ALDE Group. - (FI) Mr President, I warmly welcome this initiative on families and childcare. Children and young people are the most valuable asset we have for our future. We have to make the sort of decisions that enable them to live a full and secure life, and these decisions need to be made now.
I myself have been privileged in that, when my children were small, I was a house husband in Finland for five years. In our society there was the option of staying at home, and that is also true today. I can therefore state looking back that the five years I spent as a house husband looking after two boys were, without doubt, among the best years of my life.
It seems to me that when we speak of parenthood today, we still conventionally try and place the burden of responsibility solely on the shoulders of mothers and women. Parenthood means that fathers too have to take full responsibility for their children. We also need to ensure that work and family life can be reconciled so that families can choose which of the parents goes out to work if it is impossible for both to do so. On the other hand, we should develop forms of day care so that children are provided with good, first-rate care if both parents are gainfully employed.
Childhood is an important time, as the data from research shows. The first four to five years in a child's life are reflected in the rest of that child's life. The decisions made then, the care and love received and the security that a child has felt will be conspicuous throughout a person's life.
I am therefore in favour of these aims to try and promote the status of families and children. I hope that something concrete will come of them and that they will not merely remain aims.
on behalf of the UEN Group. - (PL) Mr President, I should like to point out to you, to the Commission and Council representatives, and to all those present in the Chamber that Europe's demographic situation will not improve unless politicians really take children's interests to heart.
This can only really happen if children are granted political rights. I refer to voting rights for children, rights to be granted to children and entrusted to their legal guardians, namely their parents.
An attempt to do just this has already been made in the German Parliament, the Bundestag. The Bundestag debated a bill to grant voting rights to children from birth. The rights would be vested in the children's parents and legal guardians. Of course, significant legal changes would be needed to bring this about, but it does seem that it would be more conducive to righting Europe's demographic situation than the current legal arrangements.
Unfortunately, it was because of the changes that the bill was rejected during debate in the Bundestag, even though it had the backing of many leading politicians and the support of the committee in which it had been discussed. I just wished to point this out.
on behalf of the GUE/NGL Group. - (SV) Mr President, the most important reason for making women and men equal is to give women the right and the opportunity to provide for themselves. It means giving them not only the right, but also the opportunity, to work by making good, high-quality childcare available to them. Unless society helps all children have access to good childcare, with fair financial costs for the parents, and accepts responsibility for bringing about such a state of affairs, women will be forced to rely on others providing for them. As the Presidency did, I wish, however, to highlight children's rights and the child's perspective in this connection.
It is incredibly important for children to be able to associate with other children, to meet with and otherwise encounter adults other than their parents and to have access to the educational experiences necessary to children's development. Children who have the advantage of childcare involving both other children and adults trained as educators obtain a better start in life and increase their social skills. Good childcare is just as important, then, for children themselves as it is for gender equality and economic growth. I think that it is time for the EU institutions and, above all, the Member States to put at least as much commitment into children's rights as they have hitherto put into the internal market for goods and services. Otherwise, we shall not even achieve the Barcelona targets.
on behalf of the IND/DEM Group. - Commissioner, I rely heavily on child and adult special care to be here and to make my contribution to this debate today.
It is important for a woman to have the right to pursue a career if she chooses and good, affordable childcare is essential in ensuring this. But, having worked at home and raised a large family, I know the important part I played in the development of my children. I consider myself fortunate to have been able to stay home with my children and my children fortunate to have had me.
What is the debate about? It is important that we are honest. Is this debate about children? My first grandchild was born this morning. If we could ask him, he would say that he would choose to be cared for by his mother. Is the debate about choice for women? If it is, we would, on the one hand, financially support childcare and flexible working conditions for mothers who choose to work and, on the other hand, financially support mothers who choose to work at home caring for children.
If the debate is about the EU economy, then in the short term providing an extensive childcare system and a network of legislation that actually gets women into the workplace, whether or not they want to be there, makes sense. But in the long term, given EU demographics and the intricacies of child development, channelling the vast majority of mothers into the workplace during their children's young years is a policy that I am convinced we will someday regret.
I am sure the European Parliament would like to join me in congratulating you on the birth of your grandson today.
(SK) The problem of placing children in pre-school care facilities is also closely linked to the matter we were discussing here in Parliament last night, that is, gender equality and equal opportunities.
Besides her desire to be an equal partner at work, a woman also longs to become a mother. The inadequate care that the state provides for children of pre-school age is one of the reasons why women are less likely to secure roles at decision-making levels. For that reason, specific targets were set in 2002 at the European Union summit in Barcelona. It was envisaged that by 2010 all Member States of the Union would ensure childcare for at least 90% of children aged from 3 to 6 years old, as well as for 33% of children under 3 years of age. It is generally known that at this age children grow and develop particularly rapidly, and therefore it is essential to make the best use of this time and to prepare them not only for school but also for life.
The attainment of these targets will facilitate the social integration of children from problematic population groups. The state should see to it that children from all social classes are given an equal opportunity to benefit from basic training for life, and to ensure that this opportunity is not determined by the wealth of their parents. Facing decreasing birth rates in Europe and ominous demographic statistics, we should take a moment to ponder why young families are not motivated to have children. We will all agree that a combination of short maternity leaves, taken immediately after a child is born, followed by part-time work and high quality child care facilities is the most effective mix possible. This will put the conditions in place for the healthy growth of the young generation and for the fulfilment of their parents' ambitions.
(SK) I sincerely welcome the statement of the European Commission and Council drawing the attention of Member States to the obligations that they assumed in 2002 in Barcelona, because we no longer have much time left for them to be fulfilled.
As we heard, not even a quarter of the Member States have achieved the targets. While in different Member States the situation apparently varies, in many of the new Member States it is deteriorating instead of improving. It would be a real shame if we were to continue to waste time and to declare in 2010 that the targets were illusory and unattainable, as there is no excuse for the lack of preparedness and in this particular case time is unforgiving.
There is no doubt that providing adequate childcare is one of the basic conditions for a better work-life balance. I am convinced that we cannot increase the employment of women and decrease unemployment among young people, which is very high indeed, without putting the conditions in place for proper childcare as well as care for dependant family members.
It is also sensible to demand that these services adapt to more flexible work patterns and better adapt to new requirements and changing conditions. It might be worth considering whether this area should not be included in the notion of flexicurity, because without flexibility and the adequate social security and legal certainty associated with these services, flexicurity is not feasible.
In expanding the network of these facilities the question arises as to who should assume not only the start-up costs but also the operational costs. There should be no doubt that responsibility rests with the Member States in this regard.
Mr President, five years ago the EU set targets for childcare. Member States should strive to provide childcare for at least 90% of children aged between three and the mandatory school age, and for 33% of children under the age of three, by 2010.
On the fifth anniversary of the Barcelona targets, we are here to evaluate the progress made in this area. Sadly, these targets have not yet been reached. Only five countries meet the 33% target: Belgium, Denmark, France, the Netherlands and Sweden. We must look at how the other Member States are performing. I wonder if the Commission has been monitoring the situation regarding these targets. Is the Commission preparing an analysis? Are there common standards in order to monitor childcare? What are the consequences for those Member States not implementing the targets?
Why should Europe invest in childcare? It is not by chance that a childcare campaign was launched by the Party of European Socialists, who pleaded for accessible, affordable and good quality childcare. We did so because we strongly believe that investing in childcare means investing in our future; putting our children first gives them a good start in life and ensures equal opportunities when later entering the labour market. It allows the EU to deal with demographic challenges in order to make the EU market a more competitive one, as well as making Europe more social. It allows greater participation by women in the labour market and makes it possible for men and women to reconcile family and working life, as the Commissioner mentioned in his speech. Clearly, by investing in childcare, we can make equal opportunities a reality and maximise life's opportunities for all children. This can contribute to the elimination of poverty, irrespective of the socioeconomic background.
Therefore, I ask Member States and the Commission to work together and to commit to achieving these targets. Hungary is a good example: the Minister for Social and Legal Affairs recognised the importance of childcare and is committed to increasing childcare, particularly among children aged 0-3 years, from 8% to 33% in five years.
Mr President, our children are by far the most valuable of our assets. However, at the same time they are also the most vulnerable, not just because of their sensitive somatic and psychological needs while growing up, but also because of the numerous perils encountered in modern living. For these reasons, amongst many others, our children unquestionably need and deserve our utmost care and attention. However, in a world in which both parents may be frantically fighting their way into a busy career rat race, a world in which both parents may be consumed in the daily fight of earning more, a world in which the forces of social strain may have destroyed family cohesion, a world in which geographical separation may have diminished the invaluable assistance of grandparents and other close family members - in such a world parental childcare may suffer severely.
This is the world that Member States must assist promptly and comprehensively. There should be encouragement of initiatives to create a greater number of and better-suited childcare services; provision for special leave flexibility for parents; and the establishment of working environments adapted to the needs of parents. These are just some of the main necessities. In addition, innovative measures should also be encouraged and improved upon, such as parent counselling services or even schooling for parents, whereby parents may be given greater knowledge and support on how to be better parents and how best to cope with the problems of parenthood.
In conclusion, let us never forget that no childcare services, however good they may be, can replace parental love and affection. Along with all other measures, perhaps we should also encourage people to re-evaluate their priorities in life. Is it better for a family to have a higher income but less child-parent contact? Is it in the best interests of a family to have two full-time career-chasing parents who rarely meet up at the family dinner? Every parent should perhaps consider these questions and try to answer them honestly for their children's sake.
(PL) Mr President, our eyes and ears tell us that Europe is getting older. Fewer and fewer children are being born in the Member States of the European Union.
Why is this? Do we not love children any more? That is certainly not the case. What has happened is that we have become more aware of the difficulty of bringing up children. Furthermore, women in Europe put off starting a family for longer and longer, if they actually decide to have children at all.
One of the reasons for this situation is the provision of childcare during working hours. Women can only focus on their professional commitments if suitable childcare is provided. Female unemployment is lowest in the states that provide proper care for women during pregnancy, at birth, and whilst they are feeding and later bringing up their children.
The provision of appropriate treatment for citizens irrespective of their gender or origin, and ensuring their proper development and protection from the moment of birth to advanced old age is a principle that simply must be respected in the contemporary world.
(IT) Mr President, ladies and gentlemen, the issue we are discussing is extremely important and places the spotlight once again on social Europe. For some time we have been pressing for this objective and it is therefore worth stating that investing in and expanding high-quality childcare, providing better training, good day care and new advantages for children would be an unmistakable signal of the political will to move in the right direction.
It is very clear that getting behind children with appropriate social and economic policies means not only thinking seriously about their future, but also helping to create new economic and social conditions for families; it would make it possible for many parents and, above all, many women to enter the employment market.
After all, as has already been said, this could be a response to one of the challenges that Europe has to tackle - that of demographic change - in fuelling the employment market in a positive way, improving European competitiveness and making our societies richer.
Commissioner, what is therefore needed is more courage and farsightedness, to overcome the delays that exist in the individual Member States, and thus Parliament and the Commission must show commitment and display vigour and determination to achieve the objectives set out.
(PT) First of all I welcome the communications from the Council and the Commission. We all agree that there will never be true gender equality until there is a way to reconcile work and family life, both for women and for men.
It is essential that men should share family responsibilities and that women should be able to have a career. For that to happen, the Member States must urgently establish networks of high-quality, affordable childcare facilities available at appropriate times.
It is lamentable that in 2007, the European Year of Equal Opportunities for All, we are still a long way off the Barcelona targets, and yet, with our ageing population and falling birth rates, the European Union needs as many adults in the job market as possible, and that means more women.
We are eagerly looking forward to the document on this subject that Commissioner Špidla announced here for 2008.
Mr President, honourable Members, I am most warmly appreciative of your contributions. If I have not misunderstood any of them, there is a great deal of agreement in this House as to the goal that we have set ourselves, which, indeed, we did a number of years ago, when we also accepted certain obligations. We have also seen that we have not yet succeeded in achieving these objectives in all the Member States, and that relatively little time remains to us to discharge those obligations before 2010.
It is also important that the debate on the Alliance for Families should be revived, and I will say quite deliberately that this needs to be done not only in Germany, as Mr Andersson said in the opening words of his speech. Different views were expressed on the particular subject of whether it might be made obligatory that children be put in childcare facilities, so what we are talking about is freedom of choice.
Freedom of choice is a very important thing to aim for. Nobody is stipulating in whose care children should be placed or how many children people have to have. That is not what we are here to debate. It has to be said, though, that there are special cases in which there is no such freedom of choice, because the specialised care facilities are not there, and that is why it is important, as has been said by the Commission, by you in your speeches and also by the presidency, to hold fast to this goal when there are so many different aspects to be considered.
Some of you have spoken about equality of opportunity, and others about the balance between work and family life, demographic change or children's education. Something else that is important is that we have undertaken to increase the proportion of women at work, using flexicurity as one of the means to that end. It follows that diverse considerations have been taken into account in this debate.
I would like to reiterate how very glad I was to hear Commissioner Špidla announce his intention of submitting a document next year in order to find out what will have resulted from the debates in the Council and in your House and what will have been done about achieving these objectives.
In thanking you for the frankness of this debate, let me also say that it is for every one of us, in any Member State in which the targets have not yet been met or in which there is a risk of them not being met by 2010, to take appropriate political steps in order that the goals we have set ourselves may - as we indeed hope - be achieved before that date.
Honourable Members, I feel it is abundantly clear that the Barcelona targets are appropriate and that the debate has confirmed that there is broad consensus on this issue. There is also no doubt that a number of countries are a long way from meeting the targets and that we must do all we can to encourage the Member States to rectify this.
The advantages of the Barcelona Strategy are clear but I should like, if I may, to go over them once again. Firstly, without responsible childcare structures, it is not possible to achieve basic targets on gender equality. Secondly, without such arrangements the issue of demographic ageing cannot be addressed in a responsible manner.
Two questions clearly emerged from the debate: the first of which was whether the Commission has followed up the Barcelona Strategy. As I stressed in my report as part of the Lisbon Strategy, the answer is yes. The second question concerned measures with which to compare individual countries. Individual countries are currently compared on the basis of data that they give on an individual basis and, concerning methodology, it is difficult to compare these data. It is easy to monitor development in one's own country but comparing one country with another is extremely difficult. This situation is unsatisfactory, and we are therefore working on ways of making the various individual viewpoints ready for assessment, which should be completed by the end of the year.
There was also a third question that came through, which was whether or not, in the framework of the Barcelona Strategy, we are aiming for parental choice. Yes, in accordance with the objectives as they are formulated, this is clearly the case. The Member States should endeavour to provide childcare by 2010 for at least 90% of children from three years up to school age; that is, to provide care or to give parents the choice of whether or not to take up this opportunity. In this regard the purpose of the objective is abundantly clear.
Ladies and gentlemen, thank you for this debate. I feel it is clear that there is still a great deal still to do, but that we are capable of accomplishing a great deal.
The debate is closed.